Case 1:20-cv-10959-LGS Document 1-8 Filed 12/28/20 Page 1 of 58
10/4/2020                Case 1:20-cv-10959-LGS         Document
                                      Man Charged With Driving           1-8 InFiled
                                                               While Intoxicated       12/28/20
                                                                                 Greenport: Police | North Page
                                                                                                           Fork, NY2Patch
                                                                                                                      of 58
                                                                                                                                     Log in

                                                              North Fork, NY                  Follow

               News Feed                               Neighbor Posts                             Classiﬁeds              Calendar


                  BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis




   Crime & Safety


   Man Charged With Driving While Intoxicated In Greenport:
   Police
   The man was arrested on Monday night, police say.
   By Lisa Finn, Patch Staff
   Sep 29, 2020 6:31 pm ET

         Like 4      Share                                                                                                           Reply




https://patch.com/new-york/northfork/man-charged-driving-while-intoxicated-greenport-police                                                   1/9
10/4/2020                Case 1:20-cv-10959-LGS         Document
                                      Man Charged With Driving           1-8 InFiled
                                                               While Intoxicated       12/28/20
                                                                                 Greenport: Police | North Page
                                                                                                           Fork, NY3Patch
                                                                                                                      of 58




     A Greenport man was charged with driving while intoxicated Monday night, police said. (Lisa Finn/Patch)


     PECONIC, NY — A Greenport man was charged with driving while intoxicated Monday
     night, police said.


     Christopher Zuhoski, 58, was arrested at 5:52 p.m. in Greenport and charged with
     operating a motor vehicle with a BAC of .08 of 1%, ﬁrst offense; and driving while
     intoxicated, ﬁrst offense, Southold Town Police said.


     A report came in about a "highly intoxicated male" driving a dark-colored SUV on Mill
     Lane in Peconic, police said. A license plate number was given and Zuhoski was located
     heading east on Route 25 in Greenport, police said.



                                                                        Subscribe

https://patch.com/new-york/northfork/man-charged-driving-while-intoxicated-greenport-police                                   2/9
10/4/2020                Case 1:20-cv-10959-LGS         Document
                                      Man Charged With Driving           1-8 InFiled
                                                               While Intoxicated       12/28/20
                                                                                 Greenport: Police | North Page
                                                                                                           Fork, NY4Patch
                                                                                                                      of 58


     Zuhoski was found to be intoxicated and placed under arrest; he was transported to
     Southold police headquarters where he was processed and held for arraignment, police
     said.


        Thank           Reply            Share



   To request removal of your name from an arrest report, submit these required items to arrestreports@patch.com.



     More from North Fork

    Crime & Safety | Sep 21
    Man Who Blocked Trump Parade Charged: Police



    Community Corner | 7h
    Kayaker Capsizes On Long Island Sound: Police



    Real Estate | Sep 27
    5 New North Fork Area Properties For Sale




                                                                 See more local news



     Local Events                                                                                                        + Post event

     Upcoming

      Low Impact Aerobics Live Zoom Classes Every Mon,Wed,Fri
      Mon, Oct 5, 2020 at 10:00 AM
      North Fork, NY

      New Daily Specials at Green Hill Kitchen
      Mon, Oct 5, 2020 at 12:00 PM
      North Fork, NY

https://patch.com/new-york/northfork/man-charged-driving-while-intoxicated-greenport-police                                             3/9
10/4/2020                Case 1:20-cv-10959-LGS         Document
                                      Man Charged With Driving           1-8 InFiled
                                                               While Intoxicated       12/28/20
                                                                                 Greenport: Police | North Page
                                                                                                           Fork, NY5Patch
                                                                                                                      of 58



      Tai Chi/Qigong Live Zoom Classes Every Tues and Thurs
      Tue, Oct 6, 2020 at 10:00 AM
      North Fork, NY

     Featured

      Grammy Award Winning Oboist Alex Klein: Bach and Mozart (FREE)
      Sun, Oct 4, 2020 at 3:00 PM




      Sukkah Mobile
      Wed, Oct 7, 2020 at 2:00 PM




      Creative Writing for Teens club at Rogers Memorial Library
      Wed, Oct 7, 2020 at 4:00 PM

      Sukkah Mobile
      Thu, Oct 8, 2020 at 11:00 AM




      Blood Drive, "Pint for Pint" w/ Greenport Harbor Brewing Co.
      Tue, Oct 13, 2020 at 1:00 PM




                                                                    See more events



     Neighbor Posts                                                                                               + Ask a Question

              John, Neighbor
              North Fork, NY | 19h

    I'm on the Northfork. Interested in solar panels. Not sure what company or if it even pays to get them.
    Can't help thinking I'm getting scammed somehow. Anyone familiar or have them that can offer some
    guidance or information?

         Thank            Reply (2)           Share


    Local Question

https://patch.com/new-york/northfork/man-charged-driving-while-intoxicated-greenport-police                                          4/9
10/4/2020            Case 1:20-cv-10959-LGS         Document
                                  Man Charged With Driving           1-8 InFiled
                                                           While Intoxicated       12/28/20
                                                                             Greenport: Police | North Page
                                                                                                       Fork, NY6Patch
                                                                                                                  of 58
              Pat, Neighbor
              North Fork, NY | 1d

    Can anyone recommend an appliance repair person or company near the Riverhead area? Thanks.


         Thank (1)           Reply (7)           Share


    Local News Tip
              EMILY KAVOURIAS, Neighbor
              North Fork, NY | 2d

    Our local Greek Church is hosting a Rib and Chili Cook Off ! Please see attached
    ﬂyer for more details!

         Thank            Reply (3)           Share


              Lisa Finn, Patch Staff
              North Fork, NY | 4d

    What did you think of the ﬁrst presidential debate?

         Thank            Reply (13)           Share


              Harun sinha, Neighbor
              North Fork, NY | Sep 26

    Looking for a tutor for my elementary level boys (1st and 4th grades) during the morning hours (M-F)
    at home in Greenport. If any interest, please email: harun.sinha@gmail.com

         Thank            Reply (5)           Share


              DANNY McCARTHY, Neighbor
              North Fork, NY | Sep 26

    My mom told me: "If no one makes you SHINE - DO-IT-YOURSELF." northforkpatch is such a
    MARVEL-ously-available-way to truly stay connected w/ the public. I am not-a-missing-link.
    http://www.linkedin.com/pulse/actor-archivist-daniel-j-mccarthy-dan-mccarthy-1/
    Read more
         Thank            Reply (3)           Share


              Lisa Finn, Patch Staff
              North Fork, NY | Sep 25

    Hi, I'm writing a story about what parents think is going WELL in your local schools during this
    pandemic. We want to focus on the good things happening in your district and shed light on all the
    hard work that's taking place to give our children the best possible experience, despite the
    Read more

https://patch.com/new-york/northfork/man-charged-driving-while-intoxicated-greenport-police                               5/9
10/4/2020                Case 1:20-cv-10959-LGS         Document
                                      Man Charged With Driving           1-8 InFiled
                                                               While Intoxicated       12/28/20
                                                                                 Greenport: Police | North Page
                                                                                                           Fork, NY7Patch
                                                                                                                      of 58
         Thank            Reply
                                          Share


    Local Question
              david hoffman, Neighbor
              North Fork, NY | Sep 20

    Can anyone recommend someone or a local business that will professionally clean (exterior and
    interior) an SUV?

         Thank            Reply (6)           Share


              Gary Long, Neighbor
              North Fork, NY | Sep 19

    Two Twin Reclining Couches $300 each, Like new condition! Call- 631-297-4465

         Thank            Reply           Share


    Local News Tip
              Ted Webb, Neighbor
              North Fork, NY | Sep 17

    September 17th, 2020
    :
    HALF MILLION DOLLAR GRANT TO ORIENT FIRE DISTRICT
      Read more
         Thank (3)            Reply (1)          Share



                                                             See more neighbor posts



     Local Classiﬁeds                                                                                              + Post classiﬁed

    Featured Classiﬁed |               Announcement | 2d
    Holistic Health Services




         Housing | 2d
    ISO Year Round Rental ASAP

        For Sale | 3d
    Teak outdoor table and chairs
https://patch.com/new-york/northfork/man-charged-driving-while-intoxicated-greenport-police                                           6/9
10/4/2020                Case 1:20-cv-10959-LGS         Document
                                      Man Charged With Driving           1-8 InFiled
                                                               While Intoxicated       12/28/20
                                                                                 Greenport: Police | North Page
                                                                                                           Fork, NY8Patch
                                                                                                                      of 58




        For Sale | 6d
    Ham Radio Equipment

        Job Listing | 6d
       On-Site Interviews this Sunday, 9/27




                                                                 See more classiﬁeds




 Latest News Nearby

       1.    North Fork, NY News
            North Fork Weekly Weather Forecast

      2.     North Fork, NY News
            North Fork: 5 Latest Homes To Hit The Market

      3.     North Fork, NY News
            Kayaker Capsizes On Long Island Sound: Police

      4.     Yorktown-Somers, NY News
            NY Rolls Out Phone App To ID Coronavirus Infections [POLL]

      5.     North Fork, NY News
            Greenport Lighthouse Excursion Tour Rich With Memories, History




                                                     Find out what’s happening in your
                                                        community on the Patch app




https://patch.com/new-york/northfork/man-charged-driving-while-intoxicated-greenport-police                                   7/9
10/4/2020                Case 1:20-cv-10959-LGS         Document
                                      Man Charged With Driving           1-8 InFiled
                                                               While Intoxicated       12/28/20
                                                                                 Greenport: Police | North Page
                                                                                                           Fork, NY9Patch
                                                                                                                      of 58
                                                    Stay up to date on crime and safety
                                                      with the Neighbors app by Ring




  Nearby Communities
  Southampton
  Riverhead
  Westhampton-Hampton Bays
  East Hampton
  Clinton
  Madison
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices

  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
https://patch.com/new-york/northfork/man-charged-driving-while-intoxicated-greenport-police                                   8/9
10/4/2020      Case 1:20-cv-10959-LGS         Document
                             Man Charged With Driving           1-8 In
                                                      While Intoxicated Filed 12/28/20
                                                                         Greenport: Police | NorthPage    10
                                                                                                   Fork, NY    of 58
                                                                                                            Patch
  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                               Terms of Use         Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/northfork/man-charged-driving-while-intoxicated-greenport-police                            9/9
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                        Man Charged With Driving While1-8     Filed
                                                                       Intoxicated     12/28/20
                                                                                   In Greenport: Police | Page    11 of 58
                                                                                                          News Break

       Download News Break APP   |        Add to Chrome                                    Publishers   Advertisers   About          Mission      Careers      Contact


                                                           Home        Local       Classifieds                         Your city or ZIP code                  Sign in



News Break               New York State                    Greenport            Man Charged With Driving While Intoxicat...


Man Charged With Driving While Intoxicated In
Greenport: Police
      North Fork Patch
                                 Follow
      4d




                                                                                                                          Trending People

                                                                                                                                      Donald Trump
                                                                                                                                      Donald John Trump is the 45th
                                                                                                                                      President of the United States, in…

                                                                                                                                      Joe Biden
                                                                                                                                      Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                      is an American politician who is…

                                                                                                                                      Melania Trump
                                                                                                                                      Melania Trump is the First Lady of
                                                                                                                                      the United States of America. He…

                                                                                                                                      Mark Meadows


                                                                                                                                      Kellyanne Conway
                                                                                                                                      Kellyanne Conway is an American
PECONIC, NY — A Greenport man was charged with driving while intoxicated                                                              political analyst and pollster, wh…
Monday night, police said. Christopher Zuhoski, 58, was arrested at 5:52 p.m. in
Greenport and charged with operating a motor vehicle with a BAC of .08 of 1%, first
offense; and driving while intoxicated, first offense, Southold Town Police said.                                       Trending News

  Peconic      NY      Arrest        Vehicle Registration Plate       Motor Vehicle


  Driving Under The Influence        Christopher Zuhoski      Crime        Southold Town Police


  Mill Lane     Man       Southold Police Headquarters            Arraignment      PECONIC



                                                                                                                         Fox News | 5h
                                               Read Full Story

                                                                                                                        Trump could be discharged
Sponsored Stories                                                                                                       from the hospital as soon
                                                                                   Recommended by                       as Monday
                                                                                                                              4513        4678       Share




                                                                                                                         CBS New York | 1d


https://www.newsbreak.com/new-york/greenport/news/2072631376246/man-charged-with-driving-while-intoxicated-in-greenport-police                                              1/5
10/4/2020                   Case 1:20-cv-10959-LGS      Document
                                            Man Charged With Driving While1-8     Filed
                                                                           Intoxicated     12/28/20
                                                                                       In Greenport: Police | Page    12 of 58
                                                                                                              News Break

       Download News Break APP    |     Add to Chrome                                    Publishers       Advertisers   About          Mission      Careers        Contact
                                                                                                                         Trump's physician says he
                                                        Home         Local       Classifieds                             is fever-free
                                                                                                                         Your city or ZIP code and notSign in

                                                                                                                         currently on oxygen
Comments / 0                                                                                                                    5540        6485       Share



                                        Sign in     to post a message
                                                                                                                          Greenport, NY Newsletter


Published by
                                                                                                                            We will send daily local briefing to
      North Fork Patch                                                                                Follow                your mailbox.

North Fork Weekly Weather Forecast
                                                                                                                                Email Address
NORTH FORK, NY — Here's your weather forecast for the week ahead, as reported by Darksky. Partly cloudy
throughout the day. Windy in the evening and overnight. Clear throughout the day. High 65, low 54. 20 mph…
                                                                                                                                                 Subscribe
    Comment        Share



North Fork: 5 Latest Homes To Hit The Market
                                                                                                                          Paid Content                        by
NORTH FORK, NY — On the hunt for a new house, and want the latest information on what's available near
you? Need some help in your search? Fear not! To keep you up to date, we've got an up-to-date batch of five…

    Comment        Share




Top News
                                                                                 Recommended by



     Sponsored       1/5




      East Meadow Patch
                                                                                                      Follow
        Southold, NY | 7h

Kayaker Capsizes On Long Island Sound: Police
SOUTHOLD, NY — A man capsized his kayak on the Long Island Sound just off the coast of Southold…

    Comment        Share



      North Fork Patch
                                                                                                      Follow
        Greenport, NY | 1d

Greenport Lighthouse Excursion Tour Rich With Memories, History
GREENPORT, NY — During the days of coronavirus, families are often left searching for ways to find activitie…

    Comment        Share


https://www.newsbreak.com/new-york/greenport/news/2072631376246/man-charged-with-driving-while-intoxicated-in-greenport-police                                               2/5
10/4/2020                     Case 1:20-cv-10959-LGS      Document
                                              Man Charged With Driving While1-8     Filed
                                                                             Intoxicated     12/28/20
                                                                                         In Greenport: Police | Page    13 of 58
                                                                                                                News Break

         Download
  Riverhead,      News Break
             NY | Riverhead   APP |
                            News-Review   Add to Chrome
                                        | 9h                                              Publishers       Advertisers   About     Mission        Careers   Contact

Suffolk County acquiring development rights, open space in Riverhead
                                               Home       Local      Classifieds                                          Your city or ZIP code             Sign in
The Suffolk County Legislature’s Environment, Parks and Agriculture committee unanimously recommende…

    Comment           Share


  Greenport, NY | Riverhead News-Review | 1d

Blotter: Man breaks up burglary on boat in Greenport; bachelorettes wouldn’t pay limo fare
A Rhode Island man reported that an unknown man entered his boat while it was docked off Manhanset…

    Comment           Share



        North Fork Patch
                                                                                                       Follow
         Greenport, NY | 1d

Suicide Prevention For Vets Focus Of 2nd Coutts' Corner Poker Run
NORTH FORK, NY — When Nick Coutts, of Wading River, was badly injured in a motorcycle crash in June,…

    Comment           Share



        Daily Voice
                                                                                                       Follow
         Copiague, NY | 8h

Bicyclist Killed In Crash With Box Truck At Long Island Intersection
A bicyclist was killed in a crash involving a box truck overnight on Long Island. It happened around 11:45…

    Comment           Share



        riverheadlocal
                                                                                                       Follow
         Riverhead, NY | 9h

COVID is a convenient scapegoat for county’s fiscal mismanagement
Is Suffolk County yet again awkwardly juggling with its finances? Have things been going south for so long…

    1       Share



  Southampton, NY | onefootball.com | 4h

Southampton complete deal for Ibrahima Diallo
Southampton have confirmed the signing of Brest midfielder Ibrahima Diallo. Diallo joins the club on a four-…

    Comment           Share


  Southampton, NY | danspapers.com | 9h

Trouble: Southampton Mayor’s Feud Leads to Eviction Struggle
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    1       Share



  Port Jefferson, NY | tbrnewsmedia.com | 7h

New Ferry Building in PJ Gets OK from Zoning BOA
The new planned ferry building in Port Jefferson was granted slight height variances by the village zoning…

    Comment           Share


  Southampton, NY | Patch | 16h

North Fork, NY Coronavirus Updates & News For October 4
Latest coronavirus headlines from North Fork, Suffolk County (NY) and across New York:. "COVID-19…

    Comment           Share



northforker.com | 19h

Favorite breakfast spots on Long Island
The possibilities are endless when searching for the best places to eat breakfast or brunch on Long Island.…

https://www.newsbreak.com/new-york/greenport/news/2072631376246/man-charged-with-driving-while-intoxicated-in-greenport-police                                        3/5
10/4/2020                     Case 1:20-cv-10959-LGS      Document
                                              Man Charged With Driving While1-8     Filed
                                                                             Intoxicated     12/28/20
                                                                                         In Greenport: Police | Page    14 of 58
                                                                                                                News Break
    Comment       Share
       Download News Break APP |           Add to Chrome                                    Publishers       Advertisers   About     Mission        Careers   Contact



  Southampton, NY | Tribal Football | 7h
                                                           Home        Local        Classifieds                             Your city or ZIP code             Sign in
DONE DEAL: Southampton boss Hasenhuttl announces Diallo deal
Southampton boss Ralph Hasenhuttl has confirmed the signing of Brest midfielder Ibrahim Diallo. Hasenhu…

    Comment           Share



  Greenport, NY | northforker.com | 1d

What’s in Season: How American Beech works magic with fennel
Fennel is one of those ingredients that seems intimidating. From its bulbous, rooty bottom to its thick…

    Comment           Share


  Southampton, NY | longisland.com | 16h

Carriage House Flea Market
The Southampton History Museum will be hosting an outdoor Flea Market on the Great Lawn of the Rogers…

    Comment           Share



  Southampton, NY | Riverhead News-Review | 1d

Blotters: Woman charged under Leandra’s Law after passenger throws himself from moving
vehicle
A woman was arrested under Leandra’s Law for driving while intoxicated with her toddler daughter in the…

    Comment           Share



  Greenport, NY | danspapers.com | 2d

North Fork TV Festival Premiere Gripping Pilots on Oct. 17
The North Fork TV Festival is once again celebrating the evolution and art of television with its fifth annual…

    Comment           Share



  Bay Shore, NY | News 12 | 1d

$1 million Mega Millions ticket sold in Suffolk
If you played Mega Millions Friday night, you might want to check your ticket. A $1 million ticket was sold at…

    2        Share



        Daily Voice
                                                                                                         Follow
        1d

Know Him? Man Wanted For Stealing From Long Island Store, Police Say
Police are seeking the public's help to identify a man who allegedly stole two pairs of Nike sneakers from a…

    4        Share



        Hauppauge Patch
                                                                                                         Follow
         Mattituck, NY | 1d

2 College Friends Battle Cancer: 'Her Strength Got Me Through'
NORTH FORK, NY — When Trisha Poole of Mattituck and Keri Stromski were in a college sorority years ago,…

    Comment           Share




Sponsored Link                                                                     Recommended by




https://www.newsbreak.com/new-york/greenport/news/2072631376246/man-charged-with-driving-while-intoxicated-in-greenport-police                                          4/5
10/4/2020                  Case 1:20-cv-10959-LGS      Document
                                           Man Charged With Driving While1-8     Filed
                                                                          Intoxicated     12/28/20
                                                                                      In Greenport: Police | Page    15 of 58
                                                                                                             News Break

        Download News Break APP   |    Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                       Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     East Marion                                                                   Shelter Island Heights
     Shelter Island                                                                Orient
     Peconic                                                                       Southold
     Sag Harbor                                                                    Cutchogue
     New Suffolk                                                                   Mattituck
     Bridgehampton                                                                 Water Mill

     Categories

     Coronavirus                                                                   Crime & Safety
     Traffic & Transit                                                             Weather
     Living                                                                        Accident
     Lifestyle                                                                     Municipal
     Real Estate                                                                   Sports
     Obituary                                                                      Education

     Recommended Cities

     NYC News                                                                      Detroit News
     Denver News                                                                   Chicago News
     Austin News                                                                   San Jose News
     Columbus News                                                                 Fort Worth News
     Phoenix News                                                                  San Diego News

     Company                                                                       Local News

     About                                                                         Map
     Mission                                                                       Publishers
     Contact                                                                       Advertisers
     Careers

     Legal                                                                         Support

     Do Not Sell My Info                                                           Help Center

     Topics

     Election 2020
     Coronavirus




                                                                    Terms of Use    Privacy Policy

                                                              © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/new-york/greenport/news/2072631376246/man-charged-with-driving-while-intoxicated-in-greenport-police                                   5/5
10/4/2020               Case 1:20-cv-10959-LGS
                                         Metro-North Document        1-8
                                                     Ridership Jumps As     Filed
                                                                        Hudson Valley12/28/20
                                                                                     Reopens In PhasePage
                                                                                                      2 | Patch16 of 58


                                                                                                                                Log in

                                                         Mount Vernon, NY                     Follow

              News Feed                              Neighbor Posts                              Classiﬁeds          Calendar


                  BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Traﬃc & Transit
   Shared from Peekskill-Cortlandt, NY

   Metro-North Ridership Jumps As Hudson Valley Reopens
   In Phase 2
   In the middle of the pandemic, ridership was at 4 percent of normal.
   By Lanning Taliaferro, Patch Staff
   Jun 10, 2020 12:27 pm ET | Updated Jun 10, 2020 3:41 pm ET

        Like 41       Share                                                                                                     Reply




https://patch.com/new-york/mountvernonny/s/h54mk/metro-north-ridership-jumps-hudson-valley-reopens-phase-2                               1/5
10/4/2020               Case 1:20-cv-10959-LGS
                                         Metro-North Document        1-8
                                                     Ridership Jumps As     Filed
                                                                        Hudson Valley12/28/20
                                                                                     Reopens In PhasePage
                                                                                                      2 | Patch17 of 58
    Ridership post-pandemic continues to trend upward as the Hudson Valley region began reopening. (Michael
    Woyton / Patch)


    HUDSON VALLEY, NY — Ridership on Metro-North Railroad increased to 20,140 riders
    on June 8, equaling 10 percent of Metro-North's pre-pandemic ridership. That's up from
    4 percent mid-pandemic.


    Ridership continues to trend upward as the Hudson Valley region began Phase 2 on
    Tuesday and Long Island's Phase 2 started Wednesday, Metropolitan Transit Authority
    ofﬁcials said.


    Floor decals have been placed near ticket windows and information booths to encourage
    proper social distancing on lines. Similar decals can also be found on the platforms at
    the Fordham, Pelham, Scarsdale and Tarrytown stations so riders can properly social
    distance while waiting for their train.



                                                                     Subscribe



    Beginning Monday, Metro-North will return to about 61 percent of the normal weekday
    service with a new schedule supporting supplement peak inbound and reverse peak
    service, while still maintaining hourly service during off-peak hours.


    The schedule will bring Metro-North to 50 trains arriving at Grand Central Terminal
    during the AM peak and 68 trains departing during the PM peak. This marks a 115
    percent capacity increase from the current schedule, which sees 24 trains in the morning
    peak and 24 in the evening peak. Off-peak fares will continue to apply at all times.
    Additional trains and crews will be available in all yard locations to add trains into
    service should the demand warrant.


    "As the number of riders traveling from Metro-North's service region to New York City
    continues to grow, the safety of our customers and employees is our number one
    priority," said Metro-North Railroad President Catherine Rinaldi. "We continue our
    unprecedented, 24/7 cleaning regimen as well as providing masks and hand sanitizer in
    stations for our riders."


https://patch.com/new-york/mountvernonny/s/h54mk/metro-north-ridership-jumps-hudson-valley-reopens-phase-2                2/5
10/4/2020               Case 1:20-cv-10959-LGS
                                         Metro-North Document        1-8
                                                     Ridership Jumps As     Filed
                                                                        Hudson Valley12/28/20
                                                                                     Reopens In PhasePage
                                                                                                      2 | Patch18 of 58

    Metro-North personnel distributed 250 masks and 200 hand sanitizer packets Monday,
    and touchless hand sanitizer dispensers are being installed at all Metro-North stations.


    Daily disinfecting and cleaning will continue with all Metro-North train cars being
    sanitized at least once a day and stations at least twice daily. To date, Metro-North
    stations have been cleaned more than 9,500 times, train cars have been cleaned more
    than 17,000 times.


    "Those trains are cleaner than they've ever been in my lifetime," Gov. Andrew Cuomo
    said in his Wednesday brieﬁng.


    Face covering signage has been posted at all stations to remind riders they need one to
    travel.


    MTA Metro-North Railroad President Catherine Rinaldi will appear on Facebook Live
    with Westchester County Executive George Latimer to discuss the reopening of the Mid-
    Hudson Valley region and Metro-North's Essential Service Plan enhancements.


    WHEN: 11 a.m. Monday
    WHERE: Facebook Live https://www.facebook.com/westchestergov/



    SEE ALSO:


              Metro-North Adds Trains, Masks, Sanitizer For Hudson Valley


              Dramatic Turnaround As Hudson Valley Enters Phase 2: Cuomo



        Thank           Reply          Share




                                                              See more local news

                                                                      Loading...
 Latest News Nearby

       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators
https://patch.com/new-york/mountvernonny/s/h54mk/metro-north-ridership-jumps-hudson-valley-reopens-phase-2                3/5
10/4/2020               Case 1:20-cv-10959-LGS
                                         Metro-North Document        1-8
                                                     Ridership Jumps As     Filed
                                                                        Hudson Valley12/28/20
                                                                                     Reopens In PhasePage
                                                                                                      2 | Patch19 of 58


      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      4.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Planning Board October 7, 2020, Releases Agenda




                                                   Find out what’s happening in your
                                                      community on the Patch app




                                                  Stay up to date on crime and safety
                                                    with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
https://patch.com/new-york/mountvernonny/s/h54mk/metro-north-ridership-jumps-hudson-valley-reopens-phase-2                4/5
10/4/2020               Case 1:20-cv-10959-LGS
                                         Metro-North Document        1-8
                                                     Ridership Jumps As     Filed
                                                                        Hudson Valley12/28/20
                                                                                     Reopens In PhasePage
                                                                                                      2 | Patch20 of 58
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                             Terms of Use        Privacy Policy

                                                    © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h54mk/metro-north-ridership-jumps-hudson-valley-reopens-phase-2                5/5
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                        Metro-North Ridership          1-8 Valley
                                                              Jumps As Hudson FiledReopens
                                                                                     12/28/20
                                                                                           In Phase 2 |Page   21 of 58
                                                                                                       News Break

       Download News Break APP     |        Add to Chrome                                      Publishers    Advertisers   About          Mission      Careers      Contact


                                                            Home          Local        Classifieds                          Your city or ZIP code                  Sign in



News Break               New York State                      Hudson              Metro-North Ridership Jumps As Hudson Va...


Metro-North Ridership Jumps As Hudson Valley
Reopens In Phase 2
      Mount Vernon Patch
                                          Follow
      06-10




                                                                                                                               Trending People

                                                                                                                                           Donald Trump
                                                                                                                                           Donald John Trump is the 45th
                                                                                                                                           President of the United States, in…

                                                                                                                                           Joe Biden
                                                                                                                                           Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                           is an American politician who is…

                                                                                                                                           Melania Trump
                                                                                                                                           Melania Trump is the First Lady of
                                                                                                                                           the United States of America. He…

                                                                                                                                           Mark Meadows


                                                                                                                                           Kellyanne Conway
                                                                                                                                           Kellyanne Conway is an American
HUDSON VALLEY, NY — Ridership on Metro-North Railroad increased to 20,140                                                                  political analyst and pollster, wh…
riders on June 8, equaling 10 percent of Metro-North's pre-pandemic ridership. That's
up from 4 percent mid-pandemic.
                                                                                                                             Trending News
  Ridership      Long Island           Transit      Rail Transport      Line       Decal     Social Distancing

  Fordham       Hudson Valley            Westchester County          Scarsdale


  Metro-North Ridership Jumps As Hudson Valley Reopens                 Facebook Live


  Metropolitan Transit Authority          MTA Metro-North Railroad


                                                                                                                              Axios | 1d



  Andrew                                                                                                                     GOP fears worst yet to
  Cuomo
                                                                                                                             come
                                                                                                                                   3317        5282       Share
                                                   Read Full Story


Sponsored Stories
                                                                                       Recommended by




                                                                                                                              NBC News | 1d




https://www.newsbreak.com/news/1581918204147/metro-north-ridership-jumps-as-hudson-valley-reopens-in-phase-2                                                                     1/5
10/4/2020                 Case 1:20-cv-10959-LGS                Document
                                                 Metro-North Ridership          1-8 Valley
                                                                       Jumps As Hudson  FiledReopens
                                                                                               12/28/20In Phase 2 |Page
                                                                                                                   News Break22 of 58
         Download News Break APP | Add to Chrome                                 Publishers    Advertisers         TrumpMission
                                                                                                                About            'doing Careers
                                                                                                                                         very well'
                                                                                                                                                 Contact

                                                                                                                   during first night at Walter
                                                  Home         Local      Classifieds                              Your city or ZIP code        Sign in
                                                                                                                   Reed hospital for Covid-19
                                                                                                                   treatment
                                                                                                                  5222      11162      Share




                                                                                                               Hudson, NY Newsletter
Comments / 0

                                        Sign in   to post a message
                                                                                                                 We will send daily local briefing to
                                                                                                                 your mailbox.


Top News                                                                                                           Email Address

                                                                            Recommended by

                                                                                                                                Subscribe

        Sponsored     1/5


                                                                                                               Paid Content                 by




  Hudson, NY | columbiapaper.com | 6h

Hudson man faces new, multiple charges of child sex abuse
HUDSON—Mohammed Ali, 68, of Hudson has been indicted for a second time in as many months on sex…

    1       Share



        Pelham (New York) Patch
                                                                                              Follow
          Hudson, NY | 6h

Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you misse…

    Comment         Share



  Hudson, NY | Patch | 16h

Mid Hudson Valley, NY Coronavirus Updates & News For October 4
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you misse…

    Comment         Share



  Hudson, NY | columbiapaper.com | 1d

Housing authority tries to find good help
HUDSON—A new board member, moratoriums on fees and evictions, the census and the coronavirus were…

    1       Share




https://www.newsbreak.com/news/1581918204147/metro-north-ridership-jumps-as-hudson-valley-reopens-in-phase-2                                            2/5
10/4/2020                    Case 1:20-cv-10959-LGS        Document
                                             Metro-North Ridership          1-8 Valley
                                                                   Jumps As Hudson FiledReopens
                                                                                          12/28/20
                                                                                                In Phase 2 |Page   23 of 58
                                                                                                            News Break
        Mid Hudson Valley Patch
         Hudson, NY | 21h
                                                                                                        Follow
        Download News Break APP    |     Add to Chrome                                     Publishers       Advertisers   About     Mission        Careers   Contact

5 New Houses Foreclosed In The Mid Hudson Valley Area
                                            Home                      Local        Classifieds                             Your city or ZIP code             Sign in
MID HUDSON VALLEY, NY — Are you hoping to buy a new house, but don't have a lot to spend? Don't lose…

    Comment          Share



        Hudson Valley Post
                                                                                                        Follow
         Hudson, NY | 21h

HV College Tuition Ranked From Cheapest to Most Expensive Universities
Which university in the Hudson Valley costs the most to attend? The answer might surprise you. Whether…

    Comment          Share



  Hudson, NY | longisland.com | 16h

The Great Hudson River Revival Restream
The Great Hudson River Revival, the world’s oldest and largest music & environmental festival went virtual…

    Comment          Share



        Mid Hudson Valley Patch
                                                                                                        Follow
         New Rochelle, NY | 1d

Crime Roundup: Attempted Murder Of Federal Officer
HUDSON VALLEY, NY — Fatal crashes, counterfeit money and fraud were a few of the crime topics of the…

    1       Share



        InsideHook
                                                                                                        Follow
         Hudson, NY | 1d

Aston Martin Makes Home Design Debut in the Hudson River Valley
Can an iconic design sensibility in one area of everyday life be translated into another? Over the years, Asto…

    Comment          Share



        97.7 & 97.3 The Wolf
                                                                                                        Follow
         Poughkeepsie, NY | 22h

Hudson Valley Man Accused of Stealing $2,500 From Supermarket
A Hudson Valley man is accused of robbing a local supermarket. On Tuesday, Sept. 29, New York State Poli…

    Comment          Share



        Pelham (New York) Patch
                                                                                                        Follow
         Hudson, NY | 1d

Hot Real Estate; Chipotle To Open; Children Testing Positive
HUDSON VALLEY, NY — Here are the share-worthy stories from the Hudson Valley Patch network to talk…

    Comment          Share



        101.5 WPDH
                                                                                                        Follow
         Hudson, NY | 1d

Fake Money Passed at Hudson Valley Animal Rescue Shelter
A Hudson Valley animal rescue shelter is in need of help after counterfeit $100 bills were passed at its store…

    1       Share



        101.5 WPDH
                                                                                                        Follow
         Poughkeepsie, NY | 2d

Cops: Two Young Girls Raped at Hudson Valley Hotel, Two Arrested
Two teens from the Hudson Valley are accused of raping two young girls at a local hotel. On June 30, the…

    Comment          Share



https://www.newsbreak.com/news/1581918204147/metro-north-ridership-jumps-as-hudson-valley-reopens-in-phase-2                                                           3/5
10/4/2020                   Case 1:20-cv-10959-LGS        Document
                                            Metro-North Ridership          1-8 Valley
                                                                  Jumps As Hudson FiledReopens
                                                                                         12/28/20
                                                                                               In Phase 2 |Page   24 of 58
                                                                                                           News Break
NEWS10 ABC | 17h
       Download News Break APP    |      Add to Chrome                                     Publishers       Advertisers   About     Mission        Careers   Contact
CBA boys open season with convincing win over Columbia
ALBANY, N.Y. (NEWS10) — The Suburban Council kickedHome
                                                   off the boys Local      Classifieds
                                                                soccer season Saturday morning, with…                      Your city or ZIP code             Sign in

    Comment         Share



        101.5 WPDH
                                                                                                        Follow
         Hudson, NY | 1d

Five Burger Joints That Should Expand In The Hudson Valley
Americans eat more than 50 billion hamburgers every year according to research done by PBS. Are we read…

    1       Share



        Science Times
                                                                                                        Follow
         Cairo, NY | 8h

From the City of the Dead: 59 Coffins Found in Saqqara, South of Cairo
Almost five dozens of ancient coffins were found in a necropolis, or "city of the dead," near Saqqara, south o…

    Comment         Share



  Hudson, NY | untappedcities.com | 2d

Sail Up the Hudson on a Fall Foliage Cruise
The leaves will soon be changing and there are few better ways to appreciate the vibrant colors of fall than…

    Comment         Share



  Hudson, NY | hvmag.com | 2d

Hudson Valley Movies Theaters Await the Day They Can Reopen
With no word from New York State on when movie theaters can welcome the public once more, local film…

    Comment         Share


  Yonkers, NY | yonkerstimes.com | 2d

Artist Vinnie Bagwell Among October Offerings at Hudson River Museum
The Hudson River Museum is hosting a combination of virtual and onsite events throughout October. All…

    Comment         Share



        Hudson Valley Post
                                                                                                        Follow
         Hudson, NY | 1d

Fall Foliage Quickly Moving to Peak Levels in the Hudson Valley
Is it just me or did the Hudson Valley change overnight?. First off, Happy October. Heading into last weeken…

    Comment         Share




Sponsored Link                                                                    Recommended by




https://www.newsbreak.com/news/1581918204147/metro-north-ridership-jumps-as-hudson-valley-reopens-in-phase-2                                                           4/5
10/4/2020                  Case 1:20-cv-10959-LGS        Document
                                           Metro-North Ridership          1-8 Valley
                                                                 Jumps As Hudson FiledReopens
                                                                                        12/28/20
                                                                                              In Phase 2 |Page   25 of 58
                                                                                                          News Break

        Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Claverack                                                                    Stottville
     Athens                                                                       Columbiaville
     Leeds                                                                        Hollowville
     Coxsackie                                                                    Mellenville
     Stuyvesant Falls                                                             Livingston
     Philmont                                                                     Climax

     Categories

     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities
     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News
     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/1581918204147/metro-north-ridership-jumps-as-hudson-valley-reopens-in-phase-2                                                    5/5
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                           Mets Vs. Yankees           1-8 After
                                                            Clash Postponed Filed   12/28/20
                                                                                Coronavirus DiagnosesPage
                                                                                                      | Patch 26 of 58


                                                                                                                                Log in

                                                          Mount Vernon, NY                      Follow

              News Feed                               Neighbor Posts                               Classiﬁeds        Calendar


                 BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Sports
   Shared from New York City, NY

   Mets Vs. Yankees Clash Postponed After Coronavirus
   Diagnoses
   Two people in the Mets organization had positive tests.
   By Associated Press, News Partner
   Aug 20, 2020 5:38 pm ET

         Like 355      Share                                                                                             Replies (21)




https://patch.com/new-york/mountvernonny/s/h7t1t/mets-vs-yankees-clash-postponed-after-coronavirus-diagnoses                             1/6
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                           Mets Vs. Yankees           1-8 After
                                                            Clash Postponed Filed   12/28/20
                                                                                Coronavirus DiagnosesPage
                                                                                                      | Patch 27 of 58
     Two people in the Mets organization tested positive for coronavirus. (Kristin Borden/Patch)


     NEW YORK CITY — The New York Mets received two positive tests for COVID-19 in their
     organization Thursday, Major League Baseball said, prompting the postponement of two
     games.


     The ﬁnale of the Mets' four-game series at Miami was called off an hour before it was
     scheduled to start Thursday night. Friday's game between the Mets and New York
     Yankees at Citi Field was also postponed to allow for additional testing and contact
     tracing to be conducted, MLB said.


     The Marlins were still scheduled to travel to Washington for a series against the
     Nationals beginning Friday. The Marlins had a coronavirus outbreak last month that
     forced them to suspend their season for eight days.



                                                                       Subscribe


        Thank           Reply (21)           Share




     More from Mount Vernon

    Crime & Safety | Sep 25
    Cross County Parkway Reopens After Fatal Accident



    Traﬃc & Transit | Sep 26
    Motorcyclist Killed In Crash On The Hutch



    Crime & Safety | 3d
    Sisters Pocketed $22,000 Of Mother's Pension After She Died




                                                                See more local news

https://patch.com/new-york/mountvernonny/s/h7t1t/mets-vs-yankees-clash-postponed-after-coronavirus-diagnoses             2/6
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                           Mets Vs. Yankees           1-8 After
                                                            Clash Postponed Filed   12/28/20
                                                                                Coronavirus DiagnosesPage
                                                                                                      | Patch 28 of 58

     Local Events                                                                                                  + Post event

     Upcoming

      Getting to the Point with Supreme Court Justice Stephen Breyer
      Thu, Oct 8, 2020 at 11:00 AM
      Mount Vernon, NY




                                                                   See more events



     Neighbor Posts                                                                                            + Ask a Question

              Lanning Taliaferro, Patch Staff
              Mount Vernon, NY | 4d
    Given the rise in coronavirus cases in the Hudson Valley, what's your take on trick-or-treating for
    Halloween in and around Mount Vernon?

         Thank           Reply           Share


    Local News Tip
             Robert Phifer, Neighbor
             Mount Vernon, NY | Sep 26

    Big accident on Hutchinson River Parkway under the new bridge on Lincoln tonight Friday Sept 25

         Thank (1)           Reply          Share


              Lanning Taliaferro, Patch Staff
              Mount Vernon, NY | Sep 23

    Now that Mount Vernon schools have been in session for a couple of weeks, how do you feel about
    remote learning?

         Thank           Reply           Share


             Jackie Forbes-Clarke, Neighbor
             Mount Vernon, NY | Sep 15

    Need Health Coverage?
    •Not Covered under your employer’s Health Plan?
    •Have a disability, but not qualify for disability beneﬁts?
https://patch.com/new-york/mountvernonny/s/h7t1t/mets-vs-yankees-clash-postponed-after-coronavirus-diagnoses                      3/6
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                           Mets Vs. Yankees           1-8 After
                                                            Clash Postponed Filed   12/28/20
                                                                                Coronavirus DiagnosesPage
                                                                                                      | Patch 29 of 58

     Read more
         Thank           Reply           Share


    Local Question
             Linda Marie, Neighbor
             Mount Vernon, NY | Sep 15

    Anobody knows a good private investigator?

         Thank           Reply           Share


              Lanning Taliaferro, Patch Staff
              Mount Vernon, NY | Sep 8

    Have you volunteered at a local food bank or helped to address hunger or food insecurity in Mount
    Vernon in some other way? Tell us about your experience.

         Thank           Reply           Share



                                                            See more neighbor posts



     Local Classiﬁeds                                                                                          + Post classiﬁed

         Housing | 3d
    Roommate needed

        Lost & Found | Sep 16
    Steve Dariano

        Job Listing | Sep 8
    Quality Carpenter


                                                                See more classiﬁeds




 Latest News Nearby

       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
https://patch.com/new-york/mountvernonny/s/h7t1t/mets-vs-yankees-clash-postponed-after-coronavirus-diagnoses                      4/6
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                           Mets Vs. Yankees           1-8 After
                                                            Clash Postponed Filed   12/28/20
                                                                                Coronavirus DiagnosesPage
                                                                                                      | Patch 30 of 58

            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      4.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Planning Board October 7, 2020, Releases Agenda




                                                    Find out what’s happening in your
                                                       community on the Patch app




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
https://patch.com/new-york/mountvernonny/s/h7t1t/mets-vs-yankees-clash-postponed-after-coronavirus-diagnoses             5/6
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                           Mets Vs. Yankees           1-8 After
                                                            Clash Postponed Filed   12/28/20
                                                                                Coronavirus DiagnosesPage
                                                                                                      | Patch 31 of 58

  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                              Terms of Use         Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h7t1t/mets-vs-yankees-clash-postponed-after-coronavirus-diagnoses             6/6
10/4/2020                  Case 1:20-cv-10959-LGS        Document
                                            Mets Vs. Yankees              1-8
                                                             Clash Postponed AfterFiled  12/28/20
                                                                                  Coronavirus             Page
                                                                                              Diagnoses | News     32 of 58
                                                                                                               Break

        Download News Break APP    |       Add to Chrome                                   Publishers   Advertisers   About          Mission      Careers      Contact


                                                           Home        Local        Classifieds                        Your city or ZIP code                  Sign in



News Break                  New York State                 New York            Mets Vs. Yankees Clash Postponed After C...


Mets Vs. Yankees Clash Postponed After Coronavirus
Diagnoses
        Mount Vernon Patch
                                       Follow
        08-20




                                                                                                                          Trending People

                                                                                                                                      Donald Trump
                                                                                                                                      Donald John Trump is the 45th
                                                                                                                                      President of the United States, in…

                                                                                                                                      Joe Biden
                                                                                                                                      Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                      is an American politician who is…

                                                                                                                                      Melania Trump
                                                                                                                                      Melania Trump is the First Lady of
                                                                                                                                      the United States of America. He…

                                                                                                                                      Mark Meadows


                                                                                                                                      Kellyanne Conway
                                                                                                                                      Kellyanne Conway is an American
NEW YORK CITY — The New York Mets received two positive tests for COVID-19 in                                                         political analyst and pollster, wh…
their organization Thursday, Major League Baseball said, prompting the
postponement of two games. The finale of the Mets' four-game series at Miami was
called off an hour before it was scheduled to start Thursday night....                                                  Trending News

  MLB           Coronavirus Disease 2019        Miami Marlins     Citi Field     COVID-19 Pandemic


  New York Mets          Major League Baseball        New York Yankees         Coronavirus Diagnoses


  Washington



                                                                                                                         Axios | 1d
                                                Read Full Story

                                                                                                                        GOP fears worst yet to
Sponsored Stories                                                                                                       come
                                                                                   Recommended by
                                                                                                                              3316        5280       Share




                                                                                                                         NBC News | 1d




https://www.newsbreak.com/news/2044747651712/mets-vs-yankees-clash-postponed-after-coronavirus-diagnoses                                                                    1/5
10/4/2020                 Case 1:20-cv-10959-LGS              Document
                                                 Mets Vs. Yankees              1-8
                                                                  Clash Postponed AfterFiled   12/28/20
                                                                                        Coronavirus             Page
                                                                                                    Diagnoses | News  Break33 of 58
         Download News Break APP | Add to Chrome                                Publishers     Advertisers       TrumpMission
                                                                                                               About           'doing Careers
                                                                                                                                       very well'
                                                                                                                                               Contact

                                                                                                                 during first night at Walter
                                                 Home        Local       Classifieds                             Your city or ZIP code        Sign in
                                                                                                                 Reed hospital for Covid-19
                                                                                                                 treatment
Comments / 0                                                                                                     5221      11160      Share


                                        Sign in    to post a message
                                                                                                               New York, NY Newsletter


Published by
                                                                                                                We will send daily local briefing to
         Mount Vernon Patch                                                                        Follow
                                                                                                                your mailbox.
Volunteer Opportunities Of The Week: Community Educators
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the Hudson Valley.           Email Address
This will be a chance to help your community and be an opportunity to give back — perhaps in a way you…

    Comment          Share                                                                                                     Subscribe



Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you missed        Paid Content                by

any of it, here is a roundup of the most-read articles to catch you up.

    Comment          Share




Top News
                                                                                 Recommended by



        Sponsored     1/5




         CBS New York
                                                                                                   Follow
          Manhattan, NY | 6h

Police Release Video Of Suspect Wanted In Deadly Stabbing At Chambers Street Subway
Station
NEW YORK (CBSNewYork) — Police continue to search for the man they believe stabbed another man to…

    23       Share



  Manhattan, NY | Gothamist.com | 5h

Video Shows SUV Driver Speeding Into Crowd Of Protesters On Bikes In NYC
An SUV driver sped into a crowd of cyclist protesters demonstrating against police brutality in Manhattan o…

    8       Share


https://www.newsbreak.com/news/2044747651712/mets-vs-yankees-clash-postponed-after-coronavirus-diagnoses                                               2/5
10/4/2020                   Case 1:20-cv-10959-LGS        Document
                                             Mets Vs. Yankees              1-8
                                                              Clash Postponed AfterFiled  12/28/20
                                                                                   Coronavirus             Page
                                                                                               Diagnoses | News     34 of 58
                                                                                                                Break

        Download
  New York,      News Break
            NY | NEWS10 ABCAPP
                            | 6h|           Add to Chrome                                  Publishers       Advertisers   About     Mission        Careers   Contact

SNL jokes about Trump’s COVID-19 diagnosis; Jim Carrey debuts as Biden
                                              Home      Local      Classifieds                                             Your city or ZIP code             Sign in
NEW YORK (NEXSTAR) — Saturday Night Live returned for its 46th season on Saturday and didn’t hold back…

    2       Share



  New York, NY | marylandmatters.org | 5h

Frank DeFilippo: Between Trump and Debtor’s Prison
There is a spreading notion, whether by evidentiary conviction or wishful thinking, that the presidency is the…

    Comment         Share



  New York, NY | News 12 | 5h

Family, residents remember girl killed at Bensonhurst intersection
A vigil was held at Benson Playground for a young girl who was fatally struck by an armored truck last week…

    Comment         Share



  New York, NY | Bronx Times | 6h

How to choose the best type of high school for your teen
High school will surely look different this year with blended learning, but we’re confident NYC schools will…

    Comment         Share



  New York, NY | ComicBook | 4h

Police Have Questioned Someone in Relation to Attack on Rick Moranis
Earlier this week, beloved actor Rick Moranis was attacked on the street in New York. Based on the video, it…

    1       Share


  New York, NY | kulturehub.com | 4h

Rethinking the ‘new normal’: How the pandemic has forced us to open our eyes
Last week New York City restaurants opened indoor dining at 25% capacity. New Yorkers can finally now eat…

    Comment         Share



        94.3 The Point
                                                                                                        Follow
         New York, NY | 4h

Bethenny Frankel Slams Kylie Jenner for Showing Stormi Wearing $12,000 Backpack During
Pandemic
Bethenny Frankel slammed Kylie Jenner for sharing a photo of her 2-year-old daughter Stormi wearing a…

    1       Share


  New York, NY | amny.com | 5h

Police say they banged on Breonna Taylor’s door 30 to 90 seconds: recordings
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    1       Share


  New York, NY | NBC New York | 3h

NYC Businesses, Schools to Close Wednesday in 9 Zip Codes If Approved By State
NYC asked for state approval to shutdown all non-essential businesses and schools in 9 zip codes with…

    2       Share



        Forest Hills Patch
                                                                                                        Follow
         New York, NY | 4h

Forest Hills: 5 Newest Homes To Hit The Market
FOREST HILLS, NY — When you're in the market for a new place, keeping tabs on all the latest listings can…


https://www.newsbreak.com/news/2044747651712/mets-vs-yankees-clash-postponed-after-coronavirus-diagnoses                                                               3/5
10/4/2020                   Case 1:20-cv-10959-LGS        Document
                                             Mets Vs. Yankees              1-8
                                                              Clash Postponed AfterFiled  12/28/20
                                                                                   Coronavirus             Page
                                                                                               Diagnoses | News     35 of 58
                                                                                                                Break
    Comment       Share
       Download News Break APP |         Add to Chrome                                  Publishers       Advertisers   About     Mission        Careers   Contact



  New York, NY | Middletown Press | 7h
                                                         Home       Local       Classifieds                             Your city or ZIP code             Sign in

Central Park carriage horses back on the job after 6 months
NEW YORK (AP) — Central Park's carriage horses have returned to work for the first time since the…

    Comment         Share



        Salon
                                                                                                     Follow
         New York, NY | 6h

How the pandemic has changed life for new parents
When Carrie Anderson got pregnant, she had expectations of what the next year would look like: a baby…

    Comment         Share



  New York, NY | BET | 5h

Driver Mows Down Cyclists At Peaceful NYC BLM Protest
New York City police investigators are on the hunt for the driver of a black SUV that mowed down peaceful…

    2       Share



  New York, NY | NY Daily News | 7h

We ain’t afraid of no COVID: Haunted houses opening with precautions to leave scary reality at
the door
As if the reality of 2020 isn’t scary enough. New Yorkers — or gluttons for punishment — who haven’t had…

    1       Share



        Hudson Valley Post
                                                                                                     Follow
         New York, NY | 6h

Is New York the Safest State For Reopening Schools?
This school year is much different than others due to COVID-19. Some students are in a classroom, while…

    Comment         Share



  New York, NY | Gothamist.com | 4h

Coronavirus Updates: Cuomo To Launch New State Task Force Enforcing Rules In Hotspots
This is our daily update of breaking COVID-19 news for Sunday, October 4th, 2020. Previous daily updates…

    5       Share



  New York, NY | abc7ny.com | 6h

Navy veteran surprised with cards from around the world marking her 99th birthday
LONG ISLAND, New York (WABC) -- A Navy veteran on Long Island received quite the surprise on her 99th…

    Comment         Share



  New York, NY | New York Post | 8h

30 products on sale this weekend that you’ll actually want to buy
TikTok marketing is a must in 2020. Get up to speed with this $29 course. This weekend, the New York Post…

    Comment         Share




Sponsored Link                                                                  Recommended by




https://www.newsbreak.com/news/2044747651712/mets-vs-yankees-clash-postponed-after-coronavirus-diagnoses                                                            4/5
10/4/2020                  Case 1:20-cv-10959-LGS        Document
                                            Mets Vs. Yankees              1-8
                                                             Clash Postponed AfterFiled  12/28/20
                                                                                  Coronavirus             Page
                                                                                              Diagnoses | News     36 of 58
                                                                                                               Break

        Download News Break APP   |    Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                       Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                     Chelsea
     Newport                                                                       Hoboken
     Weehawken                                                                     Long Island City
     Jersey City                                                                   Brooklyn
     West New York                                                                 Manhattan
     Yorkville                                                                     Sunnyside

     Categories

     Coronavirus                                                                   Crime & Safety
     Traffic & Transit                                                             Weather
     Living                                                                        Accident
     Lifestyle                                                                     Municipal
     Real Estate                                                                   Sports
     Obituary                                                                      Education

     Recommended Cities

     NYC News                                                                      Detroit News
     Denver News                                                                   Chicago News
     Austin News                                                                   San Jose News
     Columbus News                                                                 Fort Worth News
     Phoenix News                                                                  San Diego News

     Company                                                                       Local News

     About                                                                         Map
     Mission                                                                       Publishers
     Contact                                                                       Advertisers
     Careers

     Legal                                                                         Support

     Do Not Sell My Info                                                           Help Center

     Topics

     Election 2020
     Coronavirus




                                                                    Terms of Use    Privacy Policy

                                                              © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2044747651712/mets-vs-yankees-clash-postponed-after-coronavirus-diagnoses                                                         5/5
10/4/2020              Case 1:20-cv-10959-LGS
                                        Midtown Pols,Document
                                                     Advocates Rally 1-8     FiledBusway
                                                                     For 5th Avenue 12/28/20
                                                                                         | Midtown,Page    37 of 58
                                                                                                    NY Patch


                                                                                                                             Log in

                                                         Midtown-Hell's Kitchen, NY     Follow

              News Feed                              Neighbor Posts                       Classiﬁeds              Calendar


                 BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Traﬃc & Transit


   Midtown Pols, Advocates Rally For 5th Avenue Busway
   Transportation advocates demanded Thursday that the mayor reverse plans to
   scale back a planned busway along Fifth Avenue.
   By Nick Garber, Patch Staff
   Sep 10, 2020 5:34 pm ET | Updated Sep 10, 2020 7:02 pm ET

        Like 4       Share                                                                                                   Reply




    "New Yorkers deserve world-class transit," Marco Conner DiAquoi, deputy director of the advocacy group
    Transportation Alternatives, said at Thursday's rally on the steps of the Stephen A. Schwarzman library at Bryant
https://patch.com/new-york/midtown-nyc/midtown-pols-advocates-rally-5th-avenue-busway                                                 1/5
10/4/2020              Case 1:20-cv-10959-LGS
                                        Midtown Pols,Document
                                                     Advocates Rally 1-8     FiledBusway
                                                                     For 5th Avenue 12/28/20
                                                                                         | Midtown,Page    38 of 58
                                                                                                    NY Patch
    Park. (Nick Garber/Patch)


    MIDTOWN MANHATTAN, NY — A cohort of transportation advocates and elected
    ofﬁcials braved a Thursday morning drizzle to call on Mayor Bill de Blasio to follow
    through with plans to construct a busway along Fifth Avenue, following news last month
    that the project would be scaled back.


    For years, advocates have asked the city to construct a car-free busway along trafﬁc-
    clogged Fifth Avenue, akin to the one installed on 14th Street last fall.


    But the city's latest plans, presented by a Department of Transportation representative
    at a community board meeting last month, scrapped the busway in favor of a travel lane
    that would be shared with private vehicles. Retailers along the corridor had complained
    about "signage clutter" that would have accompanied the redesigned avenue, the DOT
    said.



                                                                     Subscribe



    Critics say the city should not have surrendered to the retailers' demands, arguing that a
    serious redesign remains necessary to speed up commutes along the typically-packed
    avenue.


    "New Yorkers deserve world-class transit," Marco Conner DiAquoi, deputy director of
    the advocacy group Transportation Alternatives, said at Thursday's rally on the steps of
    the Stephen A. Schwarzman library at Bryant Park. "Only a true, full-ﬂedged busway on
    Fifth Avenue is acceptable."


    As if to underline the rally's message, two NYPD vehicles pulled up to monitor the event
    — and parked squarely in the middle of the bus lane for its duration.




https://patch.com/new-york/midtown-nyc/midtown-pols-advocates-rally-5th-avenue-busway                                 2/5
10/4/2020              Case 1:20-cv-10959-LGS
                                        Midtown Pols,Document
                                                     Advocates Rally 1-8     FiledBusway
                                                                     For 5th Avenue 12/28/20
                                                                                         | Midtown,Page    39 of 58
                                                                                                    NY Patch




    Other elected ofﬁcials backing the original busway plan included City Councilmember
    Keith Powers, Assemblymember Dick Gottfried, and State Sen. Brad Hoylman, who cited
    the "overwhelming success" of the 14th Street busway.


    Speakers were ﬂanked by sign-holding transportation advocates, bearing messages
    critical of the inﬂuence of upscale retail on the city's plans: "Rolex, Tiffany's, Armani?
    Fuhgedaboudit! Put people ﬁrst now."


    Past coverage: Midtown's Fifth Avenue Gets 23-Block Busway, Mayor Says


       Thank (1)           Reply          Share




                                                              See more local news

                                                                      Loading...
 Latest News Nearby

       1.    Midtown-Hell's Kitchen, NY News
            Midtown Library Lions Lose Masks | Midtown Week In Review
https://patch.com/new-york/midtown-nyc/midtown-pols-advocates-rally-5th-avenue-busway                                 3/5
10/4/2020              Case 1:20-cv-10959-LGS
                                        Midtown Pols,Document
                                                     Advocates Rally 1-8     FiledBusway
                                                                     For 5th Avenue 12/28/20
                                                                                         | Midtown,Page    40 of 58
                                                                                                    NY Patch

      2.     New York City, NY News
            CDC Stresses Vaccines As New York Enters Flu Season

      3.     New York City, NY News
            NYC Restaurants Go Months Without Inspections During Coronavirus

      4.     Midtown-Hell's Kitchen, NY News
            Masks Stolen From Midtown Library Lions: Report

      5.     Across America, US News
            13 Good News Stories: ‘She Gave So Mommy Could Live’; Family Pies




                                                   Find out what’s happening in your
                                                      community on the Patch app




                                                  Stay up to date on crime and safety
                                                    with the Neighbors app by Ring




  Nearby Communities
  Chelsea
  Gramercy-Murray Hill
  West Village
  Upper East Side
  East Village
  New York City
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
https://patch.com/new-york/midtown-nyc/midtown-pols-advocates-rally-5th-avenue-busway                                 4/5
10/4/2020              Case 1:20-cv-10959-LGS
                                        Midtown Pols,Document
                                                     Advocates Rally 1-8     FiledBusway
                                                                     For 5th Avenue 12/28/20
                                                                                         | Midtown,Page    41 of 58
                                                                                                    NY Patch

  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                            Terms of Use         Privacy Policy

                                                    © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/midtown-nyc/midtown-pols-advocates-rally-5th-avenue-busway                                 5/5
10/4/2020                   Case 1:20-cv-10959-LGS     Document
                                               Midtown Pols,            1-8For 5th
                                                             Advocates Rally   Filed   12/28/20
                                                                                   Avenue Busway | NewsPage
                                                                                                       Break 42 of 58

          Download News Break APP     |         Add to Chrome                                   Publishers       Advertisers   About          Mission      Careers      Contact


                                                                Home      Local        Classifieds                              Your city or ZIP code                  Sign in



News Break                      New York State                  Manhattan          Midtown Pols, Advocates Rally For 5th Av...


Midtown Pols, Advocates Rally For 5th Avenue Busway
        Midtown-Hell s Kitchen Patch
                                                       Follow
        23d




                                                                                                                                   Trending People

                                                                                                                                               Donald Trump
                                                                                                                                               Donald John Trump is the 45th
                                                                                                                                               President of the United States, in…

                                                                                                                                               Joe Biden
                                                                                                                                               Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                               is an American politician who is…

                                                                                                                                               Melania Trump
                                                                                                                                               Melania Trump is the First Lady of
                                                                                                                                               the United States of America. He…

                                                                                                                                               Mark Meadows


                                                                                                                                               Kellyanne Conway
                                                                                                                                               Kellyanne Conway is an American
MIDTOWN MANHATTAN, NY — A cohort of transportation advocates and elected                                                                       political analyst and pollster, wh…
officials braved a Thursday morning drizzle to call on Mayor Bill de Blasio to follow
through with plans to construct a busway along Fifth Avenue, following news last
month that the project would be scaled back. For years, advocates...                                                             Trending News

  Fifth Avenue          Midtown Manhattan            Official    Bryant Park      14th Street

  Department Of Transportation             BUS         Deputy Mayor     DOT        Transportation Alternatives


  State          Marco Conner DiAquoi           Assemblymember Dick Gottfried        MIDTOWN MANHATTAN


  Bus Lanes
                                                                                                                                  Axios | 1d



                                                                                                                                 GOP fears worst yet to
Bill De Blasio     Stephen A.    Keith Powers       Brad                                                                         come
                  Schwarzman                       Hoylman
                                                                                                                                       3306        5273       Share

                                                     Read Full Story


Sponsored Stories
                                                                                      Recommended by


                                                                                                                                  NBC News | 1d



                                                                                                                                 Trump 'doing very well'
                                                                                                                                 during first night at Walter
https://www.newsbreak.com/new-york/manhattan/news/2058379574841/midtown-pols-advocates-rally-for-5th-avenue-busway                                                                   1/5
10/4/2020                 Case 1:20-cv-10959-LGS         Document
                                                 Midtown Pols,            1-8For 5th
                                                               Advocates Rally     Filed   12/28/20
                                                                                       Avenue Busway | NewsPage
                                                                                                           Break 43 of 58

         Download News Break APP | Add to Chrome                            Publishers     Advertisers     Reed Mission
                                                                                                         About   hospitalCareers
                                                                                                                           for Covid-19
                                                                                                                                 Contact

                                                                                                           treatment
                                                      Home         Local       Classifieds                      Your city or ZIP code                Sign in
                                                                                                                      5220      11145      Share




                                                                                                                Manhattan, NY Newsletter


Comments / 0
                                                                                                                     We will send daily local briefing to
                                        Sign in   to post a message                                                  your mailbox.

                                                                                                                       Email Address

Published by
                                                                                                                                    Subscribe

         Midtown-Hell s Kitchen Patch                                                            Follow

Coronavirus Pandemic Tests Strength Of U.S. Grandfamilies: Report
                                                                                                                Paid Content                    by
ACROSS AMERICA — Since the start of the coronavirus pandemic, grandparents and older Americans were
given the same, stern guidance: Keep yourself safe from infection. Avoid interaction with others. Visit…

    Comment          Share



Midtown Library Lions Lose Masks | Midtown Week In Review
MIDTOWN MANHATTAN, NY — Miss any headlines in Midtown this week? Patch's week in review has you
covered for the neighborhood's top news. MIDTOWN MANHATTAN, NY — No good deed, or symbolic gestur…

    Comment          Share




Top News
                                                                               Recommended by



      Sponsored       1/5




         CBS New York
                                                                                                 Follow
          Manhattan, NY | 6h

Police Release Video Of Suspect Wanted In Deadly Stabbing At Chambers Street Subway
Station
NEW YORK (CBSNewYork) — Police continue to search for the man they believe stabbed another man to…

    23       Share


  Manhattan, NY | Gothamist.com | 4h


https://www.newsbreak.com/new-york/manhattan/news/2058379574841/midtown-pols-advocates-rally-for-5th-avenue-busway                                             2/5
10/4/2020                   Case 1:20-cv-10959-LGS     Document
                                               Midtown Pols,            1-8For 5th
                                                             Advocates Rally   Filed   12/28/20
                                                                                   Avenue Busway | NewsPage
                                                                                                       Break 44 of 58
Video Shows  SUV Driver Speeding Into
      Download News Break APP |
                                      Crowd Of Protesters On Bikes In NYC
                                 Add to Chrome                                             Publishers       Advertisers   About     Mission        Careers   Contact
An SUV driver sped into a crowd of cyclist protesters demonstrating against police brutality in Manhattan o…
                                                         Home         Local        Classifieds                             Your city or ZIP code             Sign in
    8       Share



  New York, NY | NEWS10 ABC | 5h

SNL jokes about Trump’s COVID-19 diagnosis; Jim Carrey debuts as Biden
NEW YORK (NEXSTAR) — Saturday Night Live returned for its 46th season on Saturday and didn’t hold back…

    2       Share



  New York, NY | marylandmatters.org | 4h

Frank DeFilippo: Between Trump and Debtor’s Prison
There is a spreading notion, whether by evidentiary conviction or wishful thinking, that the presidency is the…

    Comment         Share



  New York, NY | News 12 | 4h

Family, residents remember girl killed at Bensonhurst intersection
A vigil was held at Benson Playground for a young girl who was fatally struck by an armored truck last week…

    Comment         Share



  New York, NY | Bronx Times | 5h

How to choose the best type of high school for your teen
High school will surely look different this year with blended learning, but we’re confident NYC schools will…

    Comment         Share


  New York, NY | ComicBook | 3h

Police Have Questioned Someone in Relation to Attack on Rick Moranis
Earlier this week, beloved actor Rick Moranis was attacked on the street in New York. Based on the video, it…

    Comment         Share



  New York, NY | kulturehub.com | 3h

Rethinking the ‘new normal’: How the pandemic has forced us to open our eyes
Last week New York City restaurants opened indoor dining at 25% capacity. New Yorkers can finally now eat…

    Comment         Share



        94.3 The Point
                                                                                                        Follow
         New York, NY | 3h

Bethenny Frankel Slams Kylie Jenner for Showing Stormi Wearing $12,000 Backpack During
Pandemic
Bethenny Frankel slammed Kylie Jenner for sharing a photo of her 2-year-old daughter Stormi wearing a…

    1       Share


  New York, NY | amny.com | 4h

Police say they banged on Breonna Taylor’s door 30 to 90 seconds: recordings
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    1       Share


  New York, NY | NBC New York | 2h

NYC Businesses, Schools to Close Wednesday in 9 Zip Codes If Approved By State
NYC asked for state approval to shutdown all non-essential businesses and schools in 9 zip codes with…

    2       Share



https://www.newsbreak.com/new-york/manhattan/news/2058379574841/midtown-pols-advocates-rally-for-5th-avenue-busway                                                     3/5
10/4/2020                   Case 1:20-cv-10959-LGS     Document
                                               Midtown Pols,            1-8For 5th
                                                             Advocates Rally   Filed   12/28/20
                                                                                   Avenue Busway | NewsPage
                                                                                                       Break 45 of 58
        Forest Hills Patch
        Download News Break APP    |     Add to Chrome                                  Publishers Follow
                                                                                                        Advertisers   About     Mission        Careers   Contact
         New York, NY | 3h

Forest Hills: 5 Newest Homes To Hit The Market Home                 Local        Classifieds                           Your city or ZIP code             Sign in
FOREST HILLS, NY — When you're in the market for a new place, keeping tabs on all the latest listings can…

    Comment         Share



  New York, NY | Middletown Press | 6h

Central Park carriage horses back on the job after 6 months
NEW YORK (AP) — Central Park's carriage horses have returned to work for the first time since the…

    Comment         Share



        Salon
                                                                                                     Follow
         New York, NY | 5h

How the pandemic has changed life for new parents
When Carrie Anderson got pregnant, she had expectations of what the next year would look like: a baby…

    Comment         Share



  New York, NY | BET | 5h

Driver Mows Down Cyclists At Peaceful NYC BLM Protest
New York City police investigators are on the hunt for the driver of a black SUV that mowed down peaceful…

    2       Share



  New York, NY | NY Daily News | 6h

We ain’t afraid of no COVID: Haunted houses opening with precautions to leave scary reality at
the door
As if the reality of 2020 isn’t scary enough. New Yorkers — or gluttons for punishment — who haven’t had…

    1       Share



        Hudson Valley Post
                                                                                                     Follow
         New York, NY | 5h

Is New York the Safest State For Reopening Schools?
This school year is much different than others due to COVID-19. Some students are in a classroom, while…

    Comment         Share



  New York, NY | Gothamist.com | 3h

Coronavirus Updates: Cuomo To Launch New State Task Force Enforcing Rules In Hotspots
This is our daily update of breaking COVID-19 news for Sunday, October 4th, 2020. Previous daily updates…

    5       Share



  New York, NY | abc7ny.com | 5h

Navy veteran surprised with cards from around the world marking her 99th birthday
LONG ISLAND, New York (WABC) -- A Navy veteran on Long Island received quite the surprise on her 99th…

    Comment         Share


  New York, NY | New York Post | 7h

30 products on sale this weekend that you’ll actually want to buy
TikTok marketing is a must in 2020. Get up to speed with this $29 course. This weekend, the New York Post…

    Comment         Share




Sponsored Link                                                                  Recommended by




https://www.newsbreak.com/new-york/manhattan/news/2058379574841/midtown-pols-advocates-rally-for-5th-avenue-busway                                                 4/5
10/4/2020                  Case 1:20-cv-10959-LGS     Document
                                              Midtown Pols,            1-8For 5th
                                                            Advocates Rally   Filed   12/28/20
                                                                                  Avenue Busway | NewsPage
                                                                                                      Break 46 of 58

       Download News Break APP   |    Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                    Chelsea
     Newport                                                                      Hoboken
     Weehawken                                                                    Long Island City
     Jersey City                                                                  Brooklyn
     West New York                                                                Manhattan
     Yorkville                                                                    Sunnyside

     Categories

    Coronavirus                                                                   Crime & Safety
    Traffic & Transit                                                             Weather
    Living                                                                        Accident
    Lifestyle                                                                     Municipal
    Real Estate                                                                   Sports
    Obituary                                                                      Education

    Recommended Cities

    NYC News                                                                      Detroit News
    Denver News                                                                   Chicago News
    Austin News                                                                   San Jose News
    Columbus News                                                                 Fort Worth News
    Phoenix News                                                                  San Diego News

    Company                                                                       Local News

    About                                                                         Map
    Mission                                                                       Publishers
    Contact                                                                       Advertisers
    Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics
     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/new-york/manhattan/news/2058379574841/midtown-pols-advocates-rally-for-5th-avenue-busway                                              5/5
10/4/2020                Case 1:20-cv-10959-LGS
                                           MTA AlertsDocument        1-8 InFiled
                                                     Vendors: Your Contracts       12/28/20
                                                                             Jeopardy              Page
                                                                                      Without Fed Aid | Patch 47 of 58


                                                                                                                                Log in

                                                         Carroll Gardens-Cobble Hill, NY             Follow

               News Feed                                Neighbor Posts                               Classiﬁeds      Calendar


                   BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Traﬃc & Transit
   Shared from New York City, NY

   MTA Alerts Vendors: Your Contracts In Jeopardy Without
   Fed Aid
   The transit agency ﬁred off letters warning 11 major contractors that it needs $12
   billion in federal aid or else be unable to pay.
   By Matt Troutman, Patch Staff
   Sep 18, 2020 11:26 am ET

         Like 22       Share                                                                                                    Reply




https://patch.com/new-york/carrollgardens/s/h8wr8/mta-alerts-vendors-your-contracts-jeopardy-without-fed-aid                             1/7
10/4/2020                Case 1:20-cv-10959-LGS
                                           MTA AlertsDocument        1-8 InFiled
                                                     Vendors: Your Contracts       12/28/20
                                                                             Jeopardy              Page
                                                                                      Without Fed Aid | Patch 48 of 58




     The transit agency ﬁred off letters warning 11 major contractors that it needs $12 billion in federal aid or else be
     unable to pay. (Yassie Liow/Patch)


     NEW YORK CITY — MTA's contracts with its major suppliers are in "jeopardy" without
     $12 billion in federal aid, the transit agency warned.


     Eleven national suppliers received dire letters this week from MTA Chairman Patrick
     Foye, who wrote the coronavirus pandemic has devastated his agency.


     MTA is losing $200 million revenue losses every week, a crisis that even eclipses the
     impact the Great Depression had on the city's transit system, Foye wrote.



                                                                         Subscribe




https://patch.com/new-york/carrollgardens/s/h8wr8/mta-alerts-vendors-your-contracts-jeopardy-without-fed-aid                2/7
10/4/2020                Case 1:20-cv-10959-LGS
                                           MTA AlertsDocument        1-8 InFiled
                                                     Vendors: Your Contracts       12/28/20
                                                                             Jeopardy              Page
                                                                                      Without Fed Aid | Patch 49 of 58

     "I am writing to alert you that because of this ﬁnancial devastation, many current and
     all future contracts are in jeopardy without an injection of $12 billion in emergency
     federal aid," Foye wrote the supplies. "In response to the COVID crisis, the MTA has
     implemented immediate and aggressive cost controls, including undertaking a thorough
     review of all new and planned expenditures."


     The suppliers — which include Alstom Transportation, Bombardier Transportation and
     Siemens Corporation — are located in 25 states from Florida to Kentucky to California.


     The letters are the latest warning sounded by MTA ofﬁcials as they face a $16 billion
     projected deﬁcit amid the pandemic. They've previously warned of "draconian" service
     cuts of up to 40 percent without federal stimulus.

       New York: Finding Our Way Forward


        Thank            Reply           Share




     More from Carroll Gardens-Cobble Hill

    Politics & Government | Sep 18
    High-Income New Yorkers To City: We're Thinking Of Leaving
    You


    Community Corner | 2d
    'No Protesting Allowed': Sign Bafﬂes Upper East Side BLM Group



    Crime & Safety | 3d
    WATCH: Woman Rips Down Prayer Poster At Upper East Side
    Synagogue



                                                                 See more local news



     Local Events                                                                                                  + Post event

https://patch.com/new-york/carrollgardens/s/h8wr8/mta-alerts-vendors-your-contracts-jeopardy-without-fed-aid                      3/7
10/4/2020                Case 1:20-cv-10959-LGS
                                           MTA AlertsDocument        1-8 InFiled
                                                     Vendors: Your Contracts       12/28/20
                                                                             Jeopardy              Page
                                                                                      Without Fed Aid | Patch 50 of 58


     Upcoming

      Child's Play NY Fall Film Fest
      Thu, Oct 8, 2020 at 6:00 PM
      Carroll Gardens-Cobble Hill, NY




     Featured

      WEBINAR: Quarterly Investment Outlook
      Wed, Oct 7, 2020 at 7:00 PM




                                                                     See more events



     Neighbor Posts                                                                                            + Ask a Question

    Local Question
              Bernice, Neighbor
              Carroll Gardens-Cobble Hill, NY | Sep 17

    How do I go about ﬁnding a nanny job on this website

         Thank            Reply           Share



                                                             See more neighbor posts



     Local Classiﬁeds                                                                                          + Post classiﬁed

    Featured Classiﬁed |               For Sale | 3d
    Estonia 6’3” Grand Piano Model#L190, Serial #6337




    Featured Classiﬁed |              Other | 3d
    Music Teacher

    Featured Classiﬁed |               Gigs & Services | 6d
https://patch.com/new-york/carrollgardens/s/h8wr8/mta-alerts-vendors-your-contracts-jeopardy-without-fed-aid                      4/7
10/4/2020                Case 1:20-cv-10959-LGS
                                           MTA AlertsDocument        1-8 InFiled
                                                     Vendors: Your Contracts       12/28/20
                                                                             Jeopardy              Page
                                                                                      Without Fed Aid | Patch 51 of 58

    Let’s get Creative! Kids 7-11!




    Featured Classiﬁed |               Housing | 21h
    Apartment for Sale - Highly Motivated Seller! ($479,000)




        Other | Sep 18
    Roommate Needed Nov 1 in Cobble Hill


                                                                 See more classiﬁeds




 Latest News Nearby

       1.    New York City, NY News
            CDC Stresses Vaccines As New York Enters Flu Season

      2.     New York City, NY News
            NYC Schools Reopen | This Week In New York City

      3.     New York City, NY News
            NYC Restaurants Go Months Without Inspections During Coronavirus

      4.     Across America, US News
            13 Good News Stories: ‘She Gave So Mommy Could Live’; Family Pies

      5.     Carroll Gardens-Cobble Hill, NY News
            Carroll Gardens-Cobble Hill Weekend Weather Forecast




                                                      Find out what’s happening in your
                                                         community on the Patch app




https://patch.com/new-york/carrollgardens/s/h8wr8/mta-alerts-vendors-your-contracts-jeopardy-without-fed-aid             5/7
10/4/2020                Case 1:20-cv-10959-LGS
                                           MTA AlertsDocument        1-8 InFiled
                                                     Vendors: Your Contracts       12/28/20
                                                                             Jeopardy              Page
                                                                                      Without Fed Aid | Patch 52 of 58



                                                    Stay up to date on crime and safety
                                                      with the Neighbors app by Ring




  Nearby Communities
  Brooklyn
  Gowanus-Red Hook
  Park Slope
  Fort Greene-Clinton Hill
  Brooklyn Heights-DUMBO
  Prospect Heights-Crown Heights
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family

  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather

https://patch.com/new-york/carrollgardens/s/h8wr8/mta-alerts-vendors-your-contracts-jeopardy-without-fed-aid             6/7
10/4/2020                Case 1:20-cv-10959-LGS
                                           MTA AlertsDocument        1-8 InFiled
                                                     Vendors: Your Contracts       12/28/20
                                                                             Jeopardy              Page
                                                                                      Without Fed Aid | Patch 53 of 58


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                               Terms of Use          Privacy Policy

                                                       © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/carrollgardens/s/h8wr8/mta-alerts-vendors-your-contracts-jeopardy-without-fed-aid             7/7
10/4/2020                  Case 1:20-cv-10959-LGS       Document
                                           MTA Alerts Vendors:           1-8In Jeopardy
                                                               Your Contracts   Filed Without
                                                                                        12/28/20
                                                                                              Fed Aid | Page    54 of 58
                                                                                                        News Break

       Download News Break APP       |     Add to Chrome                                   Publishers    Advertisers   About          Mission      Careers      Contact


                                                           Home       Local        Classifieds                          Your city or ZIP code                  Sign in



News Break                 New York State                  New York           MTA Alerts Vendors: Your Contracts In Je...


MTA Alerts Vendors: Your Contracts In Jeopardy
Without Fed Aid
      Carroll Gardens-Cobble Hill Patch
                                                        Follow
      16d




                                                                                                                           Trending People

                                                                                                                                       Donald Trump
                                                                                                                                       Donald John Trump is the 45th
                                                                                                                                       President of the United States, in…

                                                                                                                                       Joe Biden
                                                                                                                                       Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                       is an American politician who is…

                                                                                                                                       Melania Trump
                                                                                                                                       Melania Trump is the First Lady of
                                                                                                                                       the United States of America. He…

                                                                                                                                       Mark Meadows


                                                                                                                                       Kellyanne Conway
                                                                                                                                       Kellyanne Conway is an American
NEW YORK CITY — MTA's contracts with its major suppliers are in 'jeopardy' without                                                     political analyst and pollster, wh…
$12 billion in federal aid, the transit agency warned. Eleven national suppliers
received dire letters this week from MTA Chairman Patrick Foye, who wrote the
coronavirus pandemic has devastated his agency. MTA is losing $200 million...                                            Trending News

  Subsidy         Public Transport       Transit      COVID-19 Pandemic       Vendor      Supply Chain


  Stimulus Money         Bombardier Transportation         Metropolitan Transportation Authority


  Financial Aid       Service Revenue        Financial Crisis     Alstom Transportation


  Siemens Corporation
                                                                                                                          Axios | 1d



                                                   Read Full Story                                                       GOP fears worst yet to
                                                                                                                         come
Sponsored Stories                                                                                                              3303        5272       Share

                                                                                  Recommended by




                                                                                                                          NBC News | 1d




https://www.newsbreak.com/new-york/new-york/news/2064871534306/mta-alerts-vendors-your-contracts-in-jeopardy-without-fed-aid                                                 1/5
10/4/2020                 Case 1:20-cv-10959-LGS              Document
                                                 MTA Alerts Vendors:           1-8In Jeopardy
                                                                     Your Contracts     Filed Without
                                                                                              12/28/20 Fed Aid | Page
                                                                                                                 News Break55 of 58
         Download News Break APP | Add to Chrome                                 Publishers   Advertisers        TrumpMission
                                                                                                              About            'doing Careers
                                                                                                                                       very well'
                                                                                                                                               Contact

                                                                                                                 during first night at Walter
                                                 Home        Local       Classifieds                             Your city or ZIP code        Sign in
                                                                                                                 Reed hospital for Covid-19
                                                                                                                 treatment
                                                                                                                       5219     11143      Share

Comments / 0
                                                                                                                   New York, NY Newsletter
                                         Sign in     to post a message




Published by                                                                                                         We will send daily local briefing to
                                                                                                                     your mailbox.
         Carroll Gardens-Cobble Hill Patch                                                            Follow
                                                                                                                        Email Address
Coronavirus Pandemic Tests Strength Of U.S. Grandfamilies: Report
ACROSS AMERICA — Since the start of the coronavirus pandemic, grandparents and older Americans were
                                                                                                                                    Subscribe
given the same, stern guidance: Keep yourself safe from infection. Avoid interaction with others. Visit…

    Comment          Share

                                                                                                                   Paid Content                 by
CDC Stresses Vaccines As New York Enters Flu Season
NEW YORK CITY – Flu season is starting and, though it's early enough the cases in New York remain minimal,
public health officials are warning the getting a flu shot this year is critical. Nationally, just under 45,900…

    Comment          Share




Top News
                                                                                   Recommended by



  www.your-health-today.com
    Sponsored 3/5




         CBS New York
                                                                                                      Follow
          Manhattan, NY | 6h

Police Release Video Of Suspect Wanted In Deadly Stabbing At Chambers Street Subway
Station
NEW YORK (CBSNewYork) — Police continue to search for the man they believe stabbed another man to…

    23       Share



  Manhattan, NY | Gothamist.com | 4h

Video Shows SUV Driver Speeding Into Crowd Of Protesters On Bikes In NYC
An SUV driver sped into a crowd of cyclist protesters demonstrating against police brutality in Manhattan o…


https://www.newsbreak.com/new-york/new-york/news/2064871534306/mta-alerts-vendors-your-contracts-in-jeopardy-without-fed-aid                                2/5
10/4/2020                   Case 1:20-cv-10959-LGS       Document
                                            MTA Alerts Vendors:           1-8In Jeopardy
                                                                Your Contracts   Filed Without
                                                                                         12/28/20
                                                                                               Fed Aid | Page    56 of 58
                                                                                                         News Break
    8     Share
        Download News Break APP |           Add to Chrome                                  Publishers       Advertisers   About     Mission        Careers   Contact



  New York, NY | NEWS10 ABC | 5h
                                                            Home      Local        Classifieds                             Your city or ZIP code             Sign in
SNL jokes about Trump’s COVID-19 diagnosis; Jim Carrey debuts as Biden
NEW YORK (NEXSTAR) — Saturday Night Live returned for its 46th season on Saturday and didn’t hold back…

    2       Share



  New York, NY | marylandmatters.org | 4h

Frank DeFilippo: Between Trump and Debtor’s Prison
There is a spreading notion, whether by evidentiary conviction or wishful thinking, that the presidency is the…

    Comment         Share



  New York, NY | News 12 | 4h

Family, residents remember girl killed at Bensonhurst intersection
A vigil was held at Benson Playground for a young girl who was fatally struck by an armored truck last week…

    Comment         Share


  New York, NY | Bronx Times | 5h

How to choose the best type of high school for your teen
High school will surely look different this year with blended learning, but we’re confident NYC schools will…

    Comment         Share



  New York, NY | ComicBook | 3h

Police Have Questioned Someone in Relation to Attack on Rick Moranis
Earlier this week, beloved actor Rick Moranis was attacked on the street in New York. Based on the video, it…

    Comment         Share


  New York, NY | kulturehub.com | 3h

Rethinking the ‘new normal’: How the pandemic has forced us to open our eyes
Last week New York City restaurants opened indoor dining at 25% capacity. New Yorkers can finally now eat…

    Comment         Share



        94.3 The Point
                                                                                                        Follow
         New York, NY | 3h

Bethenny Frankel Slams Kylie Jenner for Showing Stormi Wearing $12,000 Backpack During
Pandemic
Bethenny Frankel slammed Kylie Jenner for sharing a photo of her 2-year-old daughter Stormi wearing a…

    1       Share



  New York, NY | amny.com | 4h

Police say they banged on Breonna Taylor’s door 30 to 90 seconds: recordings
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    1       Share



  New York, NY | NBC New York | 2h

NYC Businesses, Schools to Close Wednesday in 9 Zip Codes If Approved By State
Brooklyn Student Tests Positive for COVID-19 Up Next. NYC asked for state approval to shutdown all non-…

    2       Share



        Forest Hills Patch
                                                                                                        Follow
         New York, NY | 3h



https://www.newsbreak.com/new-york/new-york/news/2064871534306/mta-alerts-vendors-your-contracts-in-jeopardy-without-fed-aid                                           3/5
10/4/2020                   Case 1:20-cv-10959-LGS       Document
                                            MTA Alerts Vendors:           1-8In Jeopardy
                                                                Your Contracts   Filed Without
                                                                                         12/28/20
                                                                                               Fed Aid | Page    57 of 58
                                                                                                         News Break
Forest Download
       Hills: 5 Newest   Homes To HitAdd
                News Break APP |
                                       The   Market
                                         to Chrome                                      Publishers       Advertisers   About     Mission        Careers   Contact
FOREST HILLS, NY — When you're in the market for a new place, keeping tabs on all the latest listings can…
                                                       Home         Local        Classifieds                            Your city or ZIP code             Sign in
    Comment         Share



  New York, NY | Middletown Press | 6h

Central Park carriage horses back on the job after 6 months
NEW YORK (AP) — Central Park's carriage horses have returned to work for the first time since the…

    Comment         Share



        Salon
                                                                                                     Follow
         New York, NY | 5h

How the pandemic has changed life for new parents
When Carrie Anderson got pregnant, she had expectations of what the next year would look like: a baby…

    Comment         Share



  New York, NY | BET | 4h

Driver Mows Down Cyclists At Peaceful NYC BLM Protest
New York City police investigators are on the hunt for the driver of a black SUV that mowed down peaceful…

    2       Share


  New York, NY | NY Daily News | 6h

We ain’t afraid of no COVID: Haunted houses opening with precautions to leave scary reality at
the door
As if the reality of 2020 isn’t scary enough. New Yorkers — or gluttons for punishment — who haven’t had…

    1       Share



        Hudson Valley Post
                                                                                                     Follow
         New York, NY | 5h

Is New York the Safest State For Reopening Schools?
This school year is much different than others due to COVID-19. Some students are in a classroom, while…

    Comment         Share


  New York, NY | Gothamist.com | 3h

Coronavirus Updates: Cuomo To Launch New State Task Force Enforcing Rules In Hotspots
This is our daily update of breaking COVID-19 news for Sunday, October 4th, 2020. Previous daily updates…

    5       Share



  New York, NY | abc7ny.com | 5h

Navy veteran surprised with cards from around the world marking her 99th birthday
LONG ISLAND, New York (WABC) -- A Navy veteran on Long Island received quite the surprise on her 99th…

    Comment         Share



  New York, NY | New York Post | 7h

30 products on sale this weekend that you’ll actually want to buy
TikTok marketing is a must in 2020. Get up to speed with this $29 course. This weekend, the New York Post…

    Comment         Share




Sponsored Link                                                                  Recommended by




https://www.newsbreak.com/new-york/new-york/news/2064871534306/mta-alerts-vendors-your-contracts-in-jeopardy-without-fed-aid                                        4/5
10/4/2020                  Case 1:20-cv-10959-LGS       Document
                                           MTA Alerts Vendors:           1-8In Jeopardy
                                                               Your Contracts   Filed Without
                                                                                        12/28/20
                                                                                              Fed Aid | Page    58 of 58
                                                                                                        News Break

        Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About       Mission      Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                    Newport
     Chelsea                                                                      Hoboken
     Long Island City                                                             Jersey City
     Weehawken                                                                    Brooklyn
     Union City                                                                   Guttenberg
     West New York                                                                Astoria

     Categories

     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities

     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News

     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/new-york/new-york/news/2064871534306/mta-alerts-vendors-your-contracts-in-jeopardy-without-fed-aid                                    5/5
